DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAO et al. (US 2016/0044663 A1; hereafter YAO).
    
With respect to claim 1, YAO discloses a method of operating a time division duplex (TDD) communication system (FIG. 8; paragraph [0046]), comprising the steps of:
establishing communications with a remote transceiver (10 of FIG. 8; 900 of FIG. 9; 1000 of FIG. 10); 
determining (710 of FIG. 7) a subframe configuration (FIG. 1, see the UL/DL configs 0-6; FIG. 3, see the Configurations 0 and 6) including static and flexible subframes;
transmitting (720 of FIG. 7) the subframe configuration (FIG. 1, see the UL/DL configs 0-6; FIG. 3, see the Configurations 0 and 6)  to the remote transceiver in response to the step of determining; and
receiving a channel state information (CSI) report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) from the remote transceiver in response to the step of transmitting.

With respect to claim 2, YAO further discloses comprising:
signaling the static subframe by Radio Resource Control (RRC) (paragraph [0049]); and
signaling the flexible subframe by a downlink control information (DCI) packet (paragraph [0052]).


With respect to claim 6, YAO further discloses wherein the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) is determined in response to a channel state information reference signal (CSI-RS) resource and at least two channel state information interference measurement (CSI-IM) resources (paragraph [0071], see the RLM/RRM measuring).
    
With respect to claim 7, YAO further discloses wherein a first CSI-IM resource (paragraph [0071], see the RLM/RRM measuring) determines static subframe interference, and wherein a second CSI-IM resource (paragraph [0071], see the RLM/RRM measuring) determines flexible subframe interference.
 
With respect to claim 8, YAO further discloses comprising receiving periodic CSI reports (paragraph [0065], see the UE perform CSI and afterward sends to Node B) from the remote transceiver.

With respect to claim 9, YAO further discloses comprising receiving the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) as selected by the remote transceiver in order of decreasing priority according to CSI subframe set priority, CSI type, a serving cell index (paragraph [0055], see CFI value), and a CSI process index.

With respect to claim 10, YAO further discloses comprising receiving the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) as selected by the remote transceiver in order of decreasing priority according to CSI type, CSI process index, a serving cell index (paragraph [0055], see CFI value), and a CSI subframe set priority.

With respect to claim 11, YAO further discloses wherein the step of determining is in response to Radio Resource Control (RRC) signaling (paragraph [0049]).


With respect to claim 12, YAO discloses a method of operating a time division duplex (TDD) communication system (FIG. 8; paragraph [0046]), comprising the steps of:
establishing communications with a remote transceiver (10 of FIG. 8; 900 of FIG. 9; 1000 of FIG. 10); 
receiving (720 of FIG. 7) a subframe configuration (FIG. 1, see the UL/DL configs 0-6; FIG. 3, see the Configurations 0 and 6) including static and flexible subframes;
creating a channel state information (CSI) report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) in response to the subframe configuration; and
transmitting the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) to the remote transceiver.

    
With respect to claim 13, YAO further discloses wherein the static subframe is signaled by Radio Resource Control (RRC) (paragraph [0049]), and wherein the flexible subframe is signaled by a downlink control information (DCI) packet (paragraph [0052]).

With respect to claim 14, YAO further discloses comprising receiving a plurality of bits in an uplink grant (paragraph [0074]) to indicate which subframe is used for the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B).


With respect to claim 18, YAO further discloses comprising:
creating a channel state information (CSI) report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) for one of the static and flexible subframes; and
selecting the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) according to at least one of a CSI subframe set priority, a CSI type, a serving cell index (paragraph [0055], see CFI value), and a CSI process index.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YAO in view of Gao et al. (US 2013/0142268 A1; hereafter Gao).

With respect to claim 3, YAO further discloses comprising transmitting a plurality of bits in a message (paragraph [0074]) to indicate which subframe is used for the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B).

YAO does not disclose an uplink grant.

Gao discloses an uplink grant (paragraph [0096]; paragraph [0114]).

Gao teaches the benefit of avoiding resource inefficiency due to too many UL and DL splitting patterns by using Uplink grants to fix scheduling (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the uplink grants as taught by Gao in the method and base station of YAO to produce an expected result.
 
With respect to claim 4, YAO further discloses comprising transmitting a plurality of bits in a message (paragraph [0074]) to indicate whether the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) is determined from the static subframe, the flexible subframe, or both subframes.

YAO does not disclose an uplink grant.

Gao discloses an uplink grant (paragraph [0096]; paragraph [0114]).

Gao teaches the benefit of avoiding resource inefficiency due to too many UL and DL splitting patterns by using Uplink grants to fix scheduling (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the uplink grants as taught by Gao in the method and base station of YAO to produce an expected result.

With respect to claim 5, YAO does not disclose transmitting a CSI request in the uplink grant to the remote transceiver in a valid downlink subframe at least n_threshold subframes prior to an uplink subframe specified by the uplink grant.

Gao discloses transmitting a CSI request in the uplink grant (paragraph [0096]; paragraph [0114]) to the remote transceiver in a valid downlink subframe at least n_threshold subframes (paragraph [0037]; S230 of FIG. 2; S330 of FIG. 3) prior to an uplink subframe specified by the uplink grant.

Gao teaches the benefit of avoiding resource inefficiency due to too many UL and DL splitting patterns by using Uplink grants to fix scheduling (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the uplink grants as taught by Gao in the method and base station of YAO to produce an expected result.

With respect to claim 15, YAO further discloses comprising receiving a plurality of bits in a message (paragraph [0074]) to indicate whether the CSI report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) is determined from the static subframe, the flexible subframe, or both subframes.

YAO does not disclose an uplink grant.

Gao discloses an uplink grant (paragraph [0096]; paragraph [0114]).

Gao teaches the benefit of avoiding resource inefficiency due to too many UL and DL splitting patterns by using Uplink grants to fix scheduling (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the uplink grants as taught by Gao in the method and base station of YAO to produce an expected result.

With respect to claim 16, YAO further discloses wherein a message (paragraph [0074]) from the remote transceiver comprises a channel state information reference signal (CSI-RS) resource and at least two channel state information interference measurement (CSI-IM) resources (paragraph [0071], see the RLM/RRM measuring).

YAO does not disclose an uplink grant.

Gao discloses an uplink grant (paragraph [0096]; paragraph [0114]).

Gao teaches the benefit of avoiding resource inefficiency due to too many UL and DL splitting patterns by using Uplink grants to fix scheduling (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the uplink grants as taught by Gao in the method and base station of YAO to produce an expected result.

With respect to claim 17, YAO further discloses wherein a first CSI-IM signal (paragraph [0071], see the RLM/RRM measuring) determines static subframe interference, and wherein a second CSI-IM signal (paragraph [0071], see the RLM/RRM measuring) determines flexible subframe interference.


With respect to claim 19, YAO discloses a time division duplex base station (FIG. 8; paragraph [0046]), comprising:
a processor (22 of FIG. 8); and
a transceiver (28 of FIG. 8) coupled to the processor and 
arranged to transmit (720 of FIG. 7) a subframe configuration (FIG. 1, see the UL/DL configs 0-6; FIG. 3, see the Configurations 0 and 6) including static and flexible subframes to a remote transceiver, 
the transceiver further arranged to transmit a message (paragraph [0074]) to the remote transceiver and 
to receive a channel state information (CSI) report (paragraph [0065], see the UE perform CSI and afterward sends to Node B) from the remote transceiver in response to the message (paragraph [0074]).

YAO does not disclose an uplink grant.

Gao discloses an uplink grant (paragraph [0096]; paragraph [0114]).

Gao teaches the benefit of avoiding resource inefficiency due to too many UL and DL splitting patterns by using Uplink grants to fix scheduling (paragraph [0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the uplink grants as taught by Gao in the method and base station of YAO to produce an expected result.

With respect to claim 20, YAO further discloses wherein the static subframe is signaled by Radio Resource Control (RRC) (paragraph [0049]), and wherein the flexible subframe is signaled by a downlink control information (DCI) packet (paragraph [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 24, 2022